UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6194



JAMES F. DEGOURVILLE,

                                           Petitioner - Appellant,

          versus


JANET RENO, Attorney General of the United
States,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-160)


Submitted:   November 23, 1999         Decided:     December 17, 1999


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James F. DeGourville, Appellant Pro Se.     Joan Elizabeth Evans,
Assistant United States Attorney, Richmond, Virginia; Frank Watson
Hunger, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James F. DeGourville, a resident alien, appeals the district

court's order denying relief on his 28 U.S.C. § 2241 (1994) peti-

tion. We have reviewed the record and the district court's opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See DeGourville v. Reno, No. CA-98-

160 (E.D. Va. Dec. 16, 1998).    We deny DeGourville's motion for

appointment of counsel; we dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2